Citation Nr: 0003319	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $6,039.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active air service from January 1969 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1996 decision of the Committee 
on Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  In 
August 1999, the veteran testified at a Board hearing at the 
RO.

The veteran's appeal originally included the issues of 
entitlement to increased ratings for post-traumatic stress 
disorder (PTSD) and a seizure disorder.  In June 1996, the 
Board remanded these issues for additional development of the 
evidence.  While the matter was in remand status, by October 
1996 rating decision, the RO awarded a 100 percent rating for 
PTSD.  Thereafter, in May 1997, the veteran indicated that he 
was satisfied with the RO decision and also wanted to 
withdraw his appeal on the issue of entitlement to increased 
rating for his seizure disorder.  Accordingly, the issues of 
increased ratings for PTSD and a seizure disorder are no 
longer within its jurisdiction.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994); see also 38 C.F.R. § 20.204 (1999).  

Thus, as neither the veteran nor his representative disputed 
the validity of the amount of debt created, the only issue 
currently before the Board is as set forth on the cover page 
of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran and his spouse were divorced effective June 
19, 1992, and he notified the RO of the change in his marital 
status in August 1992.  

3.  The veteran's indebtedness did not result from fraud, 
misrepresentation or bad faith.

4.  Recovery of overpayment of compensation in the amount of 
$6,039 would cause undue hardship and would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $6,039 would violate the standard of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record shows that by November 1990 rating decision, the 
RO granted service connection for PTSD and a seizure 
disorder.  A combined 40 percent rating was assigned, 
effective January 25, 1989, the date of receipt of his claim.  
The veteran also received additional compensation for his 
spouse and three dependent children and was advised to notify 
the RO immediately of any change in the status of his 
dependents.  

In a statement received at the RO in August 1992, the veteran 
indicated that he had been divorced from his wife, effective 
June 19, 1992.  However, the RO failed to act on this 
information and continued to pay the veteran benefits at the 
rate for a veteran with a spouse and three dependent 
children.  

The veteran subsequently received several notification 
letters indicating that he was being paid additional 
compensation for his spouse.  For example, by August 1992 
letter, the RO notified the veteran that his compensation 
award had been amended to reflect a legislative adjustment.  
In the letter, he was advised that his award included 
additional benefits for a spouse and three children and that 
he should immediately contact the RO upon a change in the 
status of his dependents.  

In September 1992, the veteran underwent a VA medical 
examination.  After reviewing the VA examination report, by 
November 1992 rating decision, the RO granted a 70 percent 
rating for PTSD.  In December 1992, the RO notified the 
veteran of its decision to award an increased rating, and 
again advised him that his award included additional benefits 
for a spouse and dependent children, and that he should 
immediately contact the RO of any change in the status of his 
dependents.  

The veteran appealed the RO determination, arguing that he 
was entitled to a 100 percent rating.  By September 1993 
rating decision, the RO awarded a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  In the September 1993 notification 
letter, the RO again notified the veteran that his increased 
award included additional benefits for a spouse and dependent 
children and that he should immediately contact the RO upon a 
change in the status of his dependents.  The RO further 
explained that failure to notify VA of a dependency change 
would result in the creation of an overpayment.  

The veteran continued to disagree with the RO determination, 
contending that he was entitled to 100 percent schedular 
ratings for his disabilities.

By January 1996 rating decision, the RO increased the rating 
for the veteran's seizure disorder to 40 percent.  In a 
February 1996 notification letter, he was notified by the RO 
that his award had been amended, including removal of 
additional compensation for his spouse, effective July 1, 
1992.  He was advised that this retroactive action produced 
an overpayment in the amount of $6,039.  He requested a 
waiver of recovery of the overpayment the following month, 
stating that repayment would cause undue financial hardship 
for him and his children.

In support of his claim, the veteran submitted a financial 
status report in March 1996, indicating that his monthly net 
income was $3,128 and that his monthly expenses were $3,044.  
His monthly expenses included $398 for rent, $420 for 
utilities, $500 for food, $302 for payments on a car loan, 
$318 for medical and dental expenses, $164 for car insurance, 
$18 for magazines, $198 for unspecified recreational 
activities, $116 for school lunches, $185 for clothes, $200 
for personal articles, and $225 for automobile maintanence.

By April 1996 decision, the Committee denied the veteran's 
request for a waiver of recovery of the overpayment.  In its 
decision, the Committee determined that, although VA was 
partially at fault in the creation of the debt, the veteran's 
continued acceptance of the additional benefits for his 
spouse also contributed to the debt.  The Committee also 
found that the veteran's monthly expenses, which were viewed 
as high, did not outweigh his monthly income.  Thus, it was 
determined that he could repay the debt over five years 
without creating undue financial hardship.  

The veteran appealed the RO determination, and at the August 
1999 hearing, he testified that, as a result of his service-
connected disabilities, he experienced both long-term and 
short-term memory loss.  Also, he indicated that as stress 
exacerbated his condition, his nephew and children always 
took care of his banking, paid his bills, did the grocery 
shopping, and completed any necessary "paperwork" he 
received in the mail.  He further noted that his VA 
compensation benefits were deposited directly into his bank 
account.  He indicated that he had not seen any notices from 
VA and was absolutely unaware that he was being overpaid.  He 
testified that after he provided notification of his divorce 
to VA, he assumed all was in order.  He stated that he first 
became aware that he had been overpaid when his children 
notified him that he had received a letter from VA notifying 
him that he owed approximately $6,000.

II.  Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).  In other words, any indication that the veteran 
committed fraud, misrepresentation of a material fact, or bad 
faith in connection with his receipt of VA benefits precludes 
the Board from granting a waiver of recovery of the 
overpayment.  This parallels the "clean hands" doctrine 
familiar in equity cases:  only if the veteran is free from 
all taint of fraud in connection with his claim for benefits 
may waiver on account of "equity and good conscience" be 
considered.  See Farless v. Derwinski, 2 Vet. App. 555 
(1992).

In this case, the Committee has determined that the veteran 
was free from fraud, misrepresentation or bad faith in the 
creation of the instant overpayment.  The Board concurs.  In 
that regard, it is noted that the veteran promptly notified 
the RO of the change in his marital status, following his 
June 1992 divorce.  Nonetheless, the RO erroneously continued 
to pay the veteran at his former rate.  Although the RO 
mailed several notification letters advising him that he was 
being paid at the rate for a veteran with a spouse and 
children, the Board observes that the veteran testified very 
credibly that he did not see such notices as his children 
routinely intercepted his mail to shield him from potential 
sources of stress, which exacerbated his PTSD and seizure 
disorder.  Again, the Board finds his testimony to be 
credible.  It is also observed that medical evidence of 
record confirms that the veteran has been in receipt of a 
total rating based on individual unemployability since April 
1992 and has been in treatment for severe PTSD since that 
time.

As the Board has found that the veteran's actions did not 
represent fraud, misrepresentation or bad faith, the next 
issue which must be addressed is whether collection of the 
debt would be contrary to the principles of equity and good 
conscience in this case.

The applicable regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1999).  In such a 
determination, consideration will be given to six elements 
which include the degree of fault of the debtor; a balancing 
of fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).

The first element is "fault of the debtor," defined as 
"[w]here actions of the debtor contribute to creation of the 
debt."  38 C.F.R. § 1.965(a)(1) (1999).  Here, the Board 
finds that although the debt was created in large part due to 
the RO's failure to act on the veteran's notification of his 
divorce, the veteran's continued acceptance of compensation 
for his spouse also contributed to the creation of the debt.  
The RO mailed him several notification letters advising him 
that he was receiving additional compensation for his spouse.  
Although the veteran has testified that he did not read the 
notification letters from the RO, he nonetheless bears 
responsibility for their content.  In light of this fact, the 
Board finds that he bears at least some fault in creation of 
the overpayment.

However, the second element concerns "balancing of faults."  
38 C.F.R. § 1.965(a)(2) (1999).  This element requires 
weighing the fault of the debtor against the fault of VA.  In 
that regard, the Board finds that VA is overwhelmingly at 
fault in creation of this overpayment.  The veteran duly 
notified the RO of his divorce, but they failed to take 
appropriate action in a timely manner.  Again, while the 
veteran failed to correct the RO mistake, the Board finds 
that his failure to do so is mitigated by the unquestionably 
severe status of his psychiatric disability and its 
associated symptoms.  Thus, the Board finds that VA fault 
greatly outweighs the veteran's fault.

The third element regards "undue hardship," described as 
"[w]hether collection would deprive debtor or family of 
basic necessities."  38 C.F.R. § 1.965(a)(3) (1999).  The 
veteran's most recent Financial Status Report shows that his 
monthly expenses exceeds his monthly income by approximately 
$84.  Especially given that he has three children, the Board 
does not view the veteran's expenses as excessive or 
unnecessary.  After careful analysis of the veteran's 
financial status, it is the Board's opinion that his 
repayment of the outstanding indebtedness would prevent him 
from providing himself (and those who reportedly depend on 
his income) with the basic necessities of life.

The fourth element concerns whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended and the fifth element involves "unjust 
enrichment," i.e., the concept that failure to make 
restitution would result in unfair gain to the debtor.  38 
C.F.R. § 1.965(a)(4), (5) (1999).  In this case, the Board 
finds that recovery of the debt would not defeat the purpose 
of the VA benefit because the veteran did not have a spouse 
during the period in which he received additional benefits 
which resulted in the overpayment.  Moreover, unjust 
enrichment to the veteran would result because he received 
additional funds to which he was not entitled. 

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (1998).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance upon receipt of VA benefits, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that the circumstances of this case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's right to collect the debt 
charged to the veteran.  Accordingly, the Board concludes 
that recovery of the $6,039 overpayment would be against 
equity and good conscience.  38 U.S.C.A. § 5302.

In reaching this decision, the Board has considered the 
arguments advanced by the veteran's representative at the 
August 1999 hearing to the effect that the veteran was not 
afforded procedural due process pursuant to 38 C.F.R. 
§ 3.103.  However, in light of the Board's favorable decision 
to grant waiver of recovery of the overpayment in its 
entirety, any due process violation on the part of the RO in 
this case seems to represent harmless error.


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $6,039 is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

